DETAILED ACTION
Election/Restrictions
Claims 1, 3-15 and 23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 24-27, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2-18-2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Consequently, claims 1, 3-15 and 23-27 are currently under examination.

Claim Rejections Withdrawn
The rejection of claims 1, 3-8, 10-15 and 23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of the Examiner’s amendment set for below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Susan Alpert Siegel on 4-2-2021.

The application has been amended as follows: 
In the claims:

Claim 26 has been canceled.

Claims 1, 3, 5, 9, 13, 15, 23-25 and 27 have been replaced with the following:

1.	An isolated monoclonal antibody, comprising:
a heavy chain variable region (VH) comprising a heavy chain complementarity
determining region (HCDR)1, a HCDR2, and a HCDR3 comprising the amino acid sequences set forth as SEQ ID NOs: 15, 45, 17, respectively, and a light chain variable region (VL) comprising a light chain complementarity determining region (LCDR)1, a LCDR2, and a LCDR3 comprising the amino acid sequences set forth as SEQ ID NOs: 18, 46, and 20, respectively.

3.	The isolated monoclonal antibody of claim 1, wherein the VH and the VL comprise amino acid sequences at least 90% identical to the amino acid sequences set forth as:
SEQ ID NOs: 11 and 12, respectively.

5.	The isolated monoclonal antibody of claim 1, wherein the VH and the VL comprise the amino acid sequences set forth as SEQ ID NOs: 11 and 12, respectively.

9.	The isolated monoclonal antibody of claim 8, comprising heavy and light chains comprising the amino acid sequences set forth as SEQ ID NOs: 13 and 14, respectively.

13.	An isolated antigen binding fragment of the isolated monoclonal antibody of claim 1, wherein the antigen binding fragment comprises the Vh and the VH of the monoclonal antibody.

15. The isolated monoclonal antibody of claim 1 conjugated to an effector molecule or a detectable marker.

23.	A composition comprising an effective amount of the isolated monoclonal antibody of claim 1, or the antigen binding fragment of claim 13, and a pharmaceutically acceptable carrier.
24.	A method of producing an antibody comprising expressing one or more nucleic acid molecules encoding the antibody of claim 1 in a host cell; and purifying the antibody.
25.	A method of detecting the presence of Plasmodium falciparum in a biological sample from a human subject, comprising: contacting the biological sample with an effective amount of the antibody of claim 9 under conditions sufficient to form an immune complex; and detecting the presence of the immune complex in the biological sample, wherein the presence of the immune complex in the biological sample indicates the presence of the P. falciparum in the sample.
27.	A method of inhibiting a P. falciparum infection in a subject, comprising administering an effective amount of the antibody of claim 1 to the subject, wherein the subject has a P. falciparum infection.

Conclusion

Claims 1, 3-15, 23-25 and 27 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        April 5, 2021